 

FILED
MAY O°? 2018

CLERK U.S. DISTRICT COURT IN- THE UNITED STATES DISTRICT COURT
WEST. DIST. OF PENNSYLVANIA —_-poR ‘THE WESTERN DISTRICT OF PENNSYLVANIA

, JUSTIN EVERETT,
a, Plaintiff,

¥e

_ Civil Action No. 2:17-cv-01495-P IP

Fieldworks LLC, et

v@l.c. .

MOTION TO QUASH SUBPOENA DELIVERED MAY
2ND TO NON PARTY PHILIP SHROPSHIRE

1. I, Philip Shropshire, come before this court to
quash a motion to appear for a deposition scheduled
on May 8th at 2 pm at the law offices of Cohen and

‘Grigsby.

2. I received the subpoena on May 2nd at my houseto.

appear at a deposition scheduled :on May 8th.

3. This is the case law from the Third Circuit that
I was able to find under the category labeled

"Discussion". The case is from the Eastern District
of Pennsylania and is called Tamara Green V.

William Cosby filed on Oct. 21, 2016:

II. DISCUSSION Federal Rule of Civil Procedure 26(b) (1)
sets forth the scope of discovery, stating that “\[p]arties
may obtain discovery regarding any nonprivileged matter.
that is relevant to any party’s claim or defense and
proportional to the needs of the case.” This broad rule is
limited in part by Rule 45(d) (3), which requires a court to
quash or modify a subpoena that: (i) fails to allow a
reasonable time to comply; (ii) requires a person to comply
beyond the geographical limits specified in Rule 45(c);
(iii) requires disclosure of privileged or other protected
matter, if no exception or waiver applies; or (iv) subjects
a person to undue burden.

4. Further research revealed that. the Federal
courts believe at least 10 days to be reasonable.

For example in Subair Systems, LLC v. Precisionaire:

  
 
  

However, Rule 45()(3)¢

 

to allow a "reasonable time’: to
days notice to the depon

Since I was given the subpoena on May 2nd for a
deposition to be held on May 8th it would seem that
I wasn't given enough time to reasonably prepare,
especially as a pro se plaintiff who needs extra

time to prepare.
5. I believe pefendants' Fieldworks, also a
Defendant in my own case as well as Chris Gallaway
and Zachary Reider, is in violation of at least two
rules defined in three above which should allow the
motion to be quashed. We believe that the timing is
unreasonable (i) (under ten days) and also (iii,) in
that I don't want the deposition to delve into
matters of my own case and I would like the time to
file objections if I can. I would have to do that
14 days before the deposition which would make it .

hard being that I was only given 6 days to respond.

6. With that, or without a timely court order
sanctioning that subpoena, I won't be attending
tomorrow's deposition. I would be thrilled to
attend one in the future, after mutual discussion
and preferably after other aspects of discovery are
completed. If I ever get to discovery in my own

case. Fingers crossed.
Respectfully, . a
Philip Shrophsire

er
Date: yp
Signature: (hb eY Oy
J

Certificate of Service

I certify that on the 7 day of May 2019 this
statement will be emailed or mailed to the Defendant's
lawyers (Same attorneys represent Fieldworks in my own
case.) and a copy was either mailed or delivered to the
clerk's office. :
